Citation Nr: 1441097	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-25 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral optic neuropathy, decreased vision, and eye diseases, to include as secondary to herbicide exposure and/or service-connected diabetes mellitus.

2.  Entitlement to service connection for a skin condition, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for bilateral metatarsalgia (claimed as lower leg and orthopedic condition).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an effective date earlier than December 28, 2011 for the grant of service connection for coronary artery disease (CAD). 

(The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities secondary to service-connected diabetes mellitus are the subject of a separate decision.)

     
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971.  He was stationed in Vietnam from May 1970 to April 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, which denied service connection for optic nerve pallor, skin rash, a low back disability; bilateral metatarsalgia, bilateral hearing loss, and tinnitus. 

In April 2010, the Board remanded the appeal for additional development.  The Board finds that the remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2013, the RO granted service connection for CAD and assigned a 10 percent rating, effective December 28, 2011.  As discussed below, because the Veteran filed a notice of disagreement (NOD) with the June 2013 rating decision, the Board will remand the claim for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.

The issues of entitlement to service connection for sleep disorder, ventral hernia, and gastroesophageal reflux disease; entitlement to increased ratings for diabetes mellitus and CAD; entitlement to TDIU; and whether new and material evidence has been submitted to reopen a previously denied claim of service connection for hyperlipidemia are raised by the record (see November 2013 Statement in the Veterans Benefits Management System), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2013).  

The issues of entitlement to service connection for a skin condition and entitlement to an earlier effective date for the grant of service connection for CAD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service.

2.  The competent and credible evidence does not show that any currently diagnosed  eye condition is related to the Veteran's military service or his service-connected diabetes.

3.  The competent and credible evidence does not show that any currently diagnosed  back disability is related to the Veteran's military service.

4.  The competent and credible evidence does not show that the currently diagnosed metatarsalgia is related to the Veteran's military service.

5.  The Veteran does not have a current hearing impairment as defined by VA.  

6.  The Veteran does not have tinnitus.


CONCLUSIONS OF LAW

1.  The Veteran's currently diagnosed eye conditions are not the result of disease or injury incurred in or aggravated by active military service, nor are they secondary to service-connected diabetes.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for metatarsalgia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

4.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2013).

5.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

An April 2007 letter complied with VA's duty to notify the Veteran with regards to the service connection issues addressed herein.  This correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  This letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, VA has complied with its duty to assist the Veteran in the development of his claims, to include substantial compliance with the April 2010 Remand.  The evidence includes service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran has submitted numerous lay statements, as well as an article concerning Agent Orange.  The RO did not request post-service employment records identified by the Veteran.  However, a remand to obtain these records is not necessary because the Board finds credible the Veteran's contention that he has experienced vision loss since shortly after his return from Vietnam. 

Although VA did not provide the Veteran with back and foot examinations, no examination is necessary regarding these claims.  There is no evidence of foot complaints or an event, injury, or disease during service.  Nor is there any indication that the Veteran's current back disability and metatarsalgia are related to service. 

VA did provide audiological (October 2007 and August 2010) and eye (November 2007 and August 2010) examinations; reports of these examinations and opinions are of record.  As noted below, the Board finds that the October 2007 and August 2010 audiological opinions are adequate as they were predicated on a review of the claims file, the Veteran's lay statements, and a hearing evaluation.  The Board also finds that the November 2007 and August 2010 eye opinions, when considered together, are adequate for evaluation purposes.  This is so because the examiners considered the lay contentions of the Veteran, reviewed the claims file, and explained, with adequate detail, why they could not attribute the Veteran's eye disabilities to service or his service-connected diabetes without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record).  Thus, the Veteran was provided with adequate medical examinations and opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ identified the issues on appeal.  In addition, the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

II.  Analysis

Service connection may be established on a direct basis for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Until recently, the second and third elements of Hickson could be met through a showing of continuity of symptomatology, which could be established under certain circumstances through lay evidence.  See 38 C.F.R. § 3.303(b) (2013).  However, the United States Court of Appeals for the Federal Circuit has now clarified that the theory of continuity of symptomatology applies only to diseases recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).  In other words, that theory may only serve as a path to service connection for diseases that fall within the presumptive provisions outlined above.  Such diseases include degenerative arthritis of the lumbar spine and sensorineural hearing loss.  See 38 C.F.R. § 3.309(a) (2013).  Accordingly, the Board will consider whether to grant the Veteran's back and hearing loss claims based on continuity of symptomatology as well as the traditional Hickson elements.  

Additionally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value, of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether evidence submitted by a veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Eyes

The 1971 separation examination shows corrected vision of 20/20 in both eyes.  

At a November 2007 VA eye examination, several conditions were diagnosed, including optic neuropathy or bilateral optic nerve head pallor with visual field changes (optic neuropathy).  For the optic neuropathy, the examiner stated it could be due to a number of causes, including diabetic optic neuropathy.  The examiner noted that tests on etiology had been negative and that this condition predated a diagnosis of diabetes by at least two years.  The examiner opined that given the negative etiologic findings and timeline of occurrence there was less than a 50 percent change the optic nerve pallor is caused by or due to diabetes.  The examiner did not address whether the optic neuropathy was due to service in general or whether it could be secondary to Agent Orange. 

In December 2008, Dr. Kaushal wrote a letter stating that the Veteran had been followed at a university clinic since January 2008 for progressive vision loss due to optic atrophy.  Diagnostic testing had not revealed an etiology.  He stated:  "Optic atrophy can be related to toxic exposures, metabolic problems, vitamin deficiencies, decreased blood flow/oxygenation, among other pathologies."  With respect to the Veteran's prior exposure to Agent Orange, Dr. Kaushal stated:  

To date, no correlation between Agent Orange exposure and optic atrophy have been confirmed especially in absence of anemia or vitamin deficiency.  However, I cannot rule out the remote possibility of this association.

A June 2009 VA neurology record shows that the Veteran's bilateral optic nerve atrophy was being followed by ophthalmology at the university clinic and VA.  No definite etiology was noted for atrophy and visual loss.  Genetic testing for Leber's disease and metabolic work up were negative.  The Veteran continued to feel that his vision was getting worse.  The impression was continuing visual loss with a definite etiology unknown.  The provider wrote:  "In absence of any genetic/metabolic etiologies, may be secondary to chemical exposure." 

A December 2009 VA treatment record shows that the Veteran reportedly first noticed vision loss six months after leaving Vietnam.  He stated that he failed a vision screen upon trying to get a job with a railroad in the 1970's.  The diagnoses included rosacea blepharitis and dry eye syndrome in both eyes; mild cataracts in both eyes; and history of bilateral optic atrophy of unknown etiology.

In December 2009, Dr. Samy (a VA doctor) wrote a letter stating that the Veteran had been followed at VA and the university clinic for two years.  He had bilateral optic atrophy and ceco-central scotoma in both eyes.  Nutritional and genetic causes were ruled out by blood testing.  No retinal disorder was seen by electroretinogram.  Dr. Samy stated: 

The most likely cause of his optic atrophy could be related to toxic exposure in the past or toxicity to certain medications.  To date, there is no known correlation between Agent Orange exposure and optic atrophy.  However, I cannot rule out the remote possibility of this association. 

As instructed by the April 2010 Remand, the Veteran submitted to another VA eye examination in August 2010.  The examiner diagnosed optic neuropathy in both eyes of unknown etiology, causing legal blindness in both eyes.  He stated: "I cannot offer an opinion because such knowledge is not available in the medical literature, and any opinion would be speculation."  The examiner also diagnosed mild dry eyes, bilaterally.  He explained that dry eyes are not caused by nor a result of diabetes.  The examiner based these opinions upon a review of medical literature, the Veteran's medical records, and his own clinical knowledge.  Finally, the examiner diagnosed mild cataracts in both eyes.  He stated:  "I cannot resolve without resorting to mere speculation" whether the cataracts are caused by or related to the Veteran's diabetes.  He explained that cataracts are a natural aging process of the lens that can progress at an increased rate with various system disorders including diabetes.  However, he concluded that it would be speculative to provide an etiology opinion without a means to distinguish between the two causes (aging and diabetes).  

A March 2012 VA treatment record contains a notation that there "is no known cause of the optic atrophy."  The provider noted that the Veteran "continues to ask about agent orange exposure as the culprit to the vision loss."

Here, as the Veteran has currently diagnosed eye conditions and the Board finds no reason to question his credibility in reporting vision loss shortly after returning from Vietnam, the question is one of nexus.  The Board notes that "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion" so long as the basis for such an opinion is adequately explained.  Jones, supra.  In his August 2010 opinion, the VA examiner explained why a nexus opinion with respect to the Veteran's optic neuropathy and cataracts would be purely speculative.  The Board finds that the examiner properly explained the basis of his opinion, stating that the etiology of the Veteran's optic neuropathy could not be determined from current medical knowledge and that his cataracts could be due to either aging or diabetes.  The Board finds that the examiner's inability to opine as to the likelihood that these disorders are related to Agent Orange exposure or the service-connected diabetes does not render the opinion inadequate.  

Similarly, the November 2007 VA examiner opined that the Veteran's optic neuropathy is not related to his service-connected diabetes.  He conducted a review of the claims file, discussed the evidence, and examined the Veteran.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the November 2007 and August 2010 opinions, when considered together, are highly probative.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a physician that is based on a review of the entire record is of greater probative value than an opinion based solely on the veteran's reported history).

In contrast, the opinions of Dr. Kaushal, Dr. Samy, and the June 2009 VA neurologist are entitled to little probative value.  Each addressed the Veteran's contentions of how he incurred his eye condition.  Each reviewed the Veteran's medical history with respect to his eyes.  However, these opinions are speculative in nature.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board finds that these three medical opinions are outweighed by the November 2007 and August 2010 VA medical opinions.

Accordingly, based on the evidence of record, the Board finds that service connection for bilateral optic neuropathy, decreased vision, and eye diseases is not warranted as nexus has not been shown.

The Board is cognizant of the fact that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, none of the Veteran's currently diagnosed eye conditions are identified in 38 C.F.R. § 3.309(a).  Thus, although the Veteran has alleged experiencing progressive vision loss since shortly after his return from Vietnam, nexus cannot be established based on a showing of chronicity or continuity of symptomatology.  See Walker, supra; 38 C.F.R. § 3.303(b). 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Back

The Veteran contends that he injured his back during service while carrying artillery shells in Vietnam.  He maintains that he sought medical treatment several times from a medic in the field, but was told to "suck it up."  December 2009 Hearing Transcript at 5.  The Veteran contends that he was experienced intermittent back pain since that time, and that he was diagnosed with a back disability three years after his November 1971 discharge.

The July 1971 separation examination contains a normal clinical evaluation of the spine.  The Veteran denied recurrent back pain on the accompanying medical history report.

Post-service private treatment records establish that the Veteran injured his back at work in August 1989 when he picked up a heavy object.  He gave a history that included a pulled muscle 15 years earlier for which he received medical treatment and physical therapy.  X-rays showed no fracture or disc disease.  The assessment was a rotated and locked pelvis with probable sacral torsion.

An October 1989 MRI of the lumbar spine, which revealed desiccation of the L3/4 and L4/5 intervertebral discs; a left lateral bulge of the L3/4 disc into the inferior aspect of the left L3/4 nerve root canal; a small osteophyte from the lateral inferior end plate of L3; and minimal posterior central bulge of the L4/5 disc.

A December 1989 discharge summary shows that the Veteran underwent back surgery.  The diagnosis was lumbar degenerative disc disease.

In January 1990, the Veteran reported a history of back pain since August 1989.  He underwent back surgery in February 1990.  In May 1991, the Veteran related that he was receiving workers' compensation for his back injury.  In May 1996, the Veteran reported that he had been medically disabled since August 1989 when he injured his back while carrying a welding pot.

A May 1999 MRI reportedly showed multi-level degenerative changes.

In July 2007, the Veteran gave a history that included 17 years of back pain.  An MRI revealed laminotomy and fusion at L4/5 with partial fusion posteriorly at L3/4; L1/2 dessicated bulging disc and osteophyte with bilateral facet hypertrophy with mild foraminal narrowing, left greater than right; and L2/3 bulging disc and bilateral facet hypertrophy.

An August 2007 VA Agent Orange examination shows that the Veteran reported having back surgery in 1989 or 1990.  He denied a history of injury to his back.  He related post-service employment with a railroad for 20 years until his back surgery.
 
The Veteran's current low back disability is not in dispute.  Indeed, the medical records show that he has a long-standing history of back problems.  Moreover, the Veteran's symptoms have been diagnosed as degenerative disc disease and lumbago.  However, the Board finds that the overall evidence of record does not support the Veteran's claim for service connection.  Specifically, there is no probative medical evidence linking the alleged in-service back injury to the currently diagnosed disability.

The Board has reason to question the credibility of the Veteran's account of back symptoms, which have reportedly persisted on a chronic basis since his military service.  Indeed, the Board finds that the Veteran's account in this regard is inconsistent with the other evidence of record.  As mentioned previously, the earliest evidence of such symptoms is dated in 1989, nearly 20 years after he left the military.  At that time, the Veteran gave a medical history that included a work-related back injury in August 1989 and a pulled muscle approximately 15 years earlier.  In 1990 and 1996, he again gave a medical history that included a work-related back injury in August 1989.  Consequently, the Board finds that the overall evidence of record does not support a finding of a continuity of symptomatology, which weighs against the Veteran's claim.  38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the competent evidence of record does not show that any arthritic disorder of the lumbar spine was diagnosed within one year of separation.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

The Board acknowledges the Veteran's belief that his current low back disability is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Metatarsalgia

The December 1968 enlistment examination contains a diagnosis of pes cavus.  STRs are silent for any complaint, treatment, or diagnosis of a foot condition.  His feet were normal during the July 1971 separation examination, and the Veteran denied foot trouble on the accompanying medical history report.				
Private treatment records from September and October 2005 from Dr. Maxey contain a diagnosis of metatarsalgia. 

The Veteran filed a claim of service connection for "lower leg and feet" in February 2007.  On the December 2007 NOD, the Veteran characterized this issue as "bilateral metatarsalgia."

At the December 2009 Board hearing, the Veteran's representative explained that the Veteran did not mean to file a claim for metatarsalgia and meant instead to file a claim for peripheral neuropathy.  As explained above, the Board has granted service connection for peripheral neuropathy of the upper and lower extremities in a separate decision.  However, as noted by the Board in its August 2010 decision, the Veteran has not withdrawn his claim of service connection for metatarsalgia.

The claims file is devoid of any relevant treatment records or other medical documents until 2005, 34 years after service discharge.  Normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Subsequent post-service medical records show diagnoses of, and treatment for, metatarsalgia, but they do not include a competent medical opinion suggesting a nexus between the disorder and service.

The sole evidence of a relationship between the Veteran's metatarsalgia and service is the opinion of the appellant.  As a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the etiology of the metatarsalgia and his views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Hearing Loss

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he has hearing loss due to excessive noise from helicopters, rockets, and mortars without hearing protection while stationed in Vietnam.  He indicates that he has experienced hearing loss since his military service.  The DD 214 shows that his military occupational specialty (MOS) was that of field lineman.

A December 1968 enlistment examination and a July 1971 separation examination contain normal audiograms.  The Veteran denied any hearing loss or ear trouble on the accompanying medical history reports.

A February 1991 private audiogram depicts the pure tone thresholds on a graph that has not been interpreted in decibels for each frequency depicted in the audiogram.  However, it appears that the results reflect pure tone thresholds indicative of hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  It is unclear whether the speech discrimination testing was performed by the Maryland CNC test.  In any event, speech discrimination scores were 100 percent in each ear.  The provider diagnosed the Veteran with mild sensorineural hearing loss.

The Veteran submitted to an October 2007 VA audiology examination.  He reported that his bilateral hearing loss had begun about 15 years earlier and since that time had gotten progressively worse.  He stated he was exposed to acoustic trauma without hearing protection.  As a civilian, he occasionally used power tools around the house without hearing protection.  The examiner noted the Veteran was prescribed a potentially ototoxic medication (hydrochlorothiazide) for his diabetes mellitus.  The Veteran was given a pure tone threshold evaluation, but the results were unreliable and unsuitable for rating purposes.  They were not reported.  There were repeated attempts and reinstruction.  The examiner explained that the test results were strongly suggestive of a non-organic hearing loss component.  The examiner stated that etiology could not be determined without resort to speculation due to poor reliability of hearing responses and possible non-organic hearing loss components.  The examiner conceded in-service acoustic trauma, but pointed to "non-military" etiologies, including aging, diabetes mellitus medication, and recreational noise exposure.  

A February 2009 audiology consultation indicates that the Veteran's responses "were very inconsistent and suggestive of pseudohypacusis."  The clinician explained that the Veteran's responses suggested a bilateral moderately severe to profound hearing loss, but that his hearing behavior "does not correlate with the test results."  He noted that the Veteran would have to be retested in light of the suspicious responses.

A March 2009 VA audiogram revealed moderate rising to mild sensorineural hearing loss from 250 Hz through 4,000 Hz in the right ear, and mild hearing loss at 250 Hz rising to normal hearing sensitivity from 500 Hz through 4,000 Hz in the left ear.  Speech recognition scores were 88 percent in the right ear and 92 percent in the left ear.

During the December 2009 hearing, the Veteran stated that he worked for a railroad after service, but explained that he was not exposed to loud noise because his job involved digging in ties and welding.

As instructed by the April 2010 Remand, the Veteran submitted to an August 2010 VA audiological examination with the same VA examiner who had conducted the October 2007 examination.  The examiner noted "significant variability" in the Veteran's responses to pure tones.  In any event, he reported the best thresholds obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
25
LEFT
20
10
25
25
25

The examiner noted that while these thresholds were "not necessarily indicative of true thresholds," they were consistent with thresholds "at least within normal limits per VA standards."  Speech recognition scores were unreliable and unsuitable for rating purposes and thus were not reported.  The examiner explained that the scores were "significantly worse than expected given the normal thresholds."  He opined that the scores "were most likely due to non-organic hearing loss unrelated to service."  The examiner concluded that "only pure-tones should be used to evaluate [the Veteran's] hearing."

The Veteran reported that his bilateral hearing loss had begun about 18 years earlier and since that time had gotten progressively worse.  He stated he was exposed to acoustic trauma without hearing protection.  As a civilian, he occasionally used power tools around the house without hearing protection.  The examiner noted again that the Veteran was prescribed a potentially ototoxic medication (hydrochlorothiazide) for his diabetes mellitus.  The examiner diagnosed clinically normal bilateral hearing, noting that pure tone thresholds were within normal limits per VA standards. 

A September 2010 VA treatment record shows that an audiogram revealed significant changes at 6,000 Hz and 8,000 Hz in both ears.

As evidence of hearing loss was not shown in service or within one year of service separation, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. § 3.303.

During the period on appeal the Veteran submitted to two audiological examinations by the same VA examiner.  In October 2007, the examiner determined that responses to pure tone and speech recognition testing were invalid.  In August 2010, the examiner determined that there was significant variability in the Veteran's responses to pure tone testing and again found that speech recognition testing was invalid.  The VA examiner based his findings on "inconsistent results" (August 2010) and "lack of good faith effort" (October 2007).  The Board interprets these comments as a finding that the Veteran produced inaccurate test results in hope of establishing a diagnosis of hearing loss for VA purposes.  The Board places great probative weight on the VA examiner's opinions and finds the October 2007 and August 2010 VA audiology evaluation reports more probative than the February 1991 private audiogram report.  For these reasons, there is no prejudice to the Veteran in proceeding with the issuance of this final decision even though the VA examiner did not address the February 1991 private audiogram as instructed in the Board's August 2010 Remand.

The record is devoid of audiometric testing data since September 2010, and the Veteran has not indicated that he has undergone any further audiometric testing during the pendency of his claim.  Furthermore, the Veteran has not indicated that he has experienced a decrease in his hearing since the August 2010 VA examination.  Thus, there is no indication in the record that the Veteran has met the requirements of 38 C.F.R. § 3.385.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Tinnitus

The medical evidence of record fails to disclose a current diagnosis of tinnitus.  The Board notes that in none of the filings on appeal, to include the notice of disagreement and substantive appeal, has the Veteran argued that he in fact suffers from tinnitus.  He has disagreed with the denial by the RO, but he has not affirmatively stated that he in fact experiences the disability.  In fact, a June 2005 VA Agent Orange examination and an April 2007 VA treatment record show that the Veteran specifically denied having tinnitus.  He did not offer any testimony with respect to this issue during the December 2009 hearing.  Furthermore, he did not complain of tinnitus to the examiner during either of the two VA audiological examinations.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Entitlement to service connection for bilateral optic neuropathy, decreased vision, and eye diseases, to include as secondary to herbicide exposure and/or service-connected diabetes mellitus, is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for bilateral metatarsalgia is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 


REMAND

Manlincon Issue

As noted in the introduction, in a June 2013 rating decision, the RO granted service connection for CAD (10 percent from December 28, 2011).  In a July 2013 correspondence, the Veteran referenced the June 2013 rating decision and requested an earlier effective date of August 25, 2011. 

The Board construes the July 2013 correspondence as a timely NOD with the June 2013 rating decision.  Thus, the June 2013 rating decision remains pending, and the RO is required to send the Veteran an SOC in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Skin Condition

The Veteran seeks service connection for a skin condition, which he contends is related to herbicide exposure.  Service treatment records (STRs) indicate the Veteran served in Vietnam during the Vietnam Era.  Thus, exposure to herbicides during service is conceded.  See 38 C.F.R. § 3.307. 

An undated private treatment record from Shands HealthCare contains a diagnosis of tinea cruris and impetigo.  

A January 1990 treatment record shows that the Veteran complained of dry itchy patches on his lower extremities.

A September 2005 VA dermatology note contains a diagnosis of lichen simplex chronicus.  In January 2006, the Veteran was diagnosed with contact dermatitis.  In December 2006, he was diagnosed with cellulitis on his arm.  VA treatment records dated in January 2008 establish that the Veteran had a skin patch on his left chest, as well as a rash on both knees, both feet, stomach, back of hands, and scrotum.  He was diagnosed with solar and actinic keratosis on his arms.  In June 2008, it was noted that the Veteran had a rash on the tops of his feet and arms.  He was treated for a pink scaly rash on his right foot in August 2010.  

These skin conditions are not entitled to a presumption of service incurrence under 38 C.F.R. § 3.309(e) (2013).  However, when a veteran is found not to be entitled to a regulatory presumption for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir. 1994).

In a June 2008 correspondence, the Veteran stated that he had experienced problems with skin rashes over the last 30 years and had seen "countless" dermatologists, but that no one could agree on the cause.  During the December 2009 hearing, the Veteran testified that he has suffered from skin rashes since his return from Vietnam.  The Veteran is competent to testify to observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, current disability is established.

The evidence of record does not include a medical opinion addressing whether the Veteran's skin condition is causally or etiologically related to his conceded in-service herbicide exposure.  The Veteran and his wife contend that he developed a skin rash after his deployment to Vietnam and that he has had recurrent skin problems since discharge.  These statements are sufficient to meet the threshold requirements for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, there are outstanding treatment records.  The Veteran has indicated that he was treated for a skin condition by Dr. Osceola with Gainesville Skin and Dermatology.  These records must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran authorize release of his private treatment records from Gainesville Skin and Dermatology.  A copy of any negative response(s) should be included in the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

2. Then, schedule the Veteran for a VA skin examination with a dermatologist.  The claims file, including a copy of this remand, must be reviewed in conjunction with the examination.  The examiner should identify any current skin condition and determine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the skin condition is traceable to military service, including conceded in-service exposure to herbicides.

All opinions expressed must be supported by complete rationale.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Issue an SOC to the Veteran and his representative addressing the issue of entitlement to an effective date earlier than December 28, 2011 for the grant of service connection of CAD.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

4. Then, readjudicate the skin claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


